Citation Nr: 0108044	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
April 1999.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for a nasal disorder.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran currently has 
chronic sinusitis.  

2.  There was no diagnosis of sinusitis at enlistment into 
active duty and service medical records show that chronic 
sinusitis first manifested in service.  


CONCLUSION OF LAW

Chronic sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  

The claim will be decided on the evidence of record because 
the veteran failed to show good cause for missing a scheduled 
July 1999 computed tomography (CT) scan of the sinuses, which 
a February 1999 VA examiner had recommended.  See 38 C.F.R. 
§ 3.655(b) (2000).  In any event, the RO obtained service 
medical records and post-service medical records from the 
identified health care providers, and the veteran and his 
representative filed lay statements with the RO.  On the day 
that the veteran failed to appear for a scheduled May 2000 RO 
hearing, his representative attempted to cancel the hearing, 
claiming that the veteran was unable to attend and that a new 
hearing might be requested after a VA doctor had reexamined 
the veteran's medical records and provided a nexus opinion.  
Although the nexus opinion was completed in May 2000, a 
request or motion for new hearing was not submitted to the 
RO.  The Board will therefore adjudicate the claim on the 
current evidence of record because the VA has fulfilled its 
duty to assist the veteran.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  The veteran must 
present medical evidence of current chronic sinusitis, of 
incurrence or aggravation of chronic sinusitis in service, 
and of a nexus between in-service chronic sinusitis and 
current chronic sinusitis.  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997).  

Certainly, the medical evidence indicates that the veteran 
currently has chronic sinusitis.  A valid claim requires 
proof of a present disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The February 1999 and May 2000 VA diagnoses included 
chronic sinusitis.  

Service medical records show that the veteran was first 
treated in service for chronic sinusitis.  He was presumed 
sound at enlistment because his nose and sinuses were normal 
at the February 1988 enlistment examination, and he denied a 
history of sinusitis and nose trouble prior to service.  See 
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  The January 1994 and January 1996 diagnoses included 
acute sinusitis, and the veteran's sinuses were deemed normal 
at the January 1999 military separation examination.  In 
contrast, the February 1999 VA diagnosis, just two months 
before separation from service, was chronic sinusitis.  The 
veteran will therefore receive the benefit of the doubt as to 
whether his in-service sinusitis was chronic or acute because 
the evidence is in approximate balance for and against a 
finding of chronic sinusitis in service.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The evidence includes a medical opinion and lay statements 
relating a current diagnosis of chronic sinusitis to active 
service.  The veteran's symptoms were unchanged from the 
February 1999 in-service diagnosis of chronic sinusitis to 
May 2000 when the same VA examiner opined that the veteran 
clinically had chronic sinusitis dating to his tour of active 
duty.  While the examiner requested a CT scan to confirm the 
presence of sinusitis, he noted that such sinusitis, if 
shown, would date to his active duty tour.  While the CT scan 
was not done, it is clear that the examiner found a nexus 
between any current condition and the veteran's service.  

Even if the medical evidence had not included the May 2000 
nexus opinion, service connection for chronic sinusitis is 
established by evidence of chronic sinusitis in service in 
February 1999 and present disability in May 2000.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).  In 
this case, the veteran showed continuity of symptomatology 
since the February 1999 diagnosis of chronic sinusitis.  The 
May 2000 VA examiner indicated that the veteran had the same 
symptoms of chronic sinusitis since February 1999, including 
drainage and nasal congestion.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober , 10 Vet. App. 488 (1997).  

Service connection must be granted because a preponderance of 
the evidence shows that chronic sinusitis was incurred in 
active service.  When all the evidence is assembled, the 
appellant prevails if the evidence supports the claim or is 
in relative equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for chronic sinusitis is 
granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

